Title: To Benjamin Franklin from the Comtesse d’Houdetot, 10 August 1781
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


Le 10. Aoust 1781.
On M’avait donné ce printems mon Cher docteur l’Esperance de Vous Voir un jour a Sanois, dans le lieu ou je Conserve du moins le souvenir des momens que vous avez Bien Voulu y passer Et ou je Cultive toujours avec un tendre interest Le monument que Vous y avez Laissé de Votre passage. Les pertes que jay faittes Et les Circonstances ou je me suis trouvée ne m’ont pas permis D’aller Cette année Vous dire Chez Vous même mon Empressement de Vous Revoir Chez moy; Et de Cultiver les sentimens dont Vous m’aviez flattée. M’Est-il permis mon Cher docteur de les Reclamer a L’occasion D’un Americain qui Vient D’arriver Et qui doit Vous Estre presenté Et Recommandé Deja; il Est français d’origine mais Etably depuis Long-tems dans Vôtre paÿs sous la protection de vos Loix auquel il Est fidele. Il Est Venû icy Voir Sa famille apres avoir perdu La plus grande partie de son Bien par la guerre presente, il s’appelle Crevecœur Et est le fils d’un amy de plus de vingt ans de mon Mary Et de moy. Je vous demande pour luy toutte la Bonté Et la protection qui Seront En Vôtre pouvoir Et que les Circonstances pourront permettre. Je ne puis Rien ajouter Mon Cher Docteur aux Sentimens D’attachement Et de Veneration que Vous m’avez inspirés que le Regret de ne pouvoir autant que je le Voudrais Vous En Renouveller l’assurance. C’est avec Ces Sentimens mon Cher Docteur que je M’honore D’Estre pour toutte ma Vie Votre tres humble Et tres obeissante servante.
Vouléz Vous Bien Adresser Votre Reponse Ruë st. honoré pres la place de Vendôme.
